UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08243 The Direxion Funds (Exact name of registrant as specified in charter) Daniel O’Neill 33 Whitehall Street, 10th Floor New York, NY 10004 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) 646-572-3390 Registrant's telephone number, including area code Date of fiscal year end:August 31, 2010 Date of reporting period: May 31, 2010 Item 1. Schedule of Investments. Direxion Monthly Small Cap Bull 2X Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 110.5% MONEY MARKET FUNDS - 110.5% Fidelity Institutional Government Portfolio, 0.08% (a) $ Fidelity Institutional Money Market Portfolio, 0.17% (a) Goldman Sachs Financial Square Federal Fund, 0.04% (a) Goldman Sachs Financial Square Government Fund, 0.08% (a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05% (a) TOTAL SHORT TERM INVESTMENTS (Cost $11,511,301) $ TOTAL INVESTMENTS(Cost $11,511,301) - 110.5% $ Liabilities in Excess of Other Assets - (10.5)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. (b) $3,410,000 of this security is held as collateral for swap contracts. Direxion Monthly Small Cap Bull 2X Fund Long Equity Swap Contracts May 31, 2010 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Depreciation Credit Suisse Capital, LLC Russell 2000 Index 10/17/2011 $ (1,170,428) Direxion Monthly Small Cap Bear 2X Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 107.3% MONEY MARKET FUNDS - 107.3% Fidelity Institutional Government Portfolio, 0.08%(a) $ Fidelity Institutional Money Market Portfolio, 0.17%(a) Goldman Sachs Financial Square Federal Fund, 0.04%(a) Goldman Sachs Financial Square Government Fund, 0.08%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05%(a) TOTAL SHORT TERM INVESTMENTS (Cost $28,872,405) $ TOTAL INVESTMENTS(Cost $28,872,405) - 107.3% $ Liabilities in Excess of Other Assets - (7.3)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. (b) $6,340,000 of this security is held as collateral for swap contracts. Direxion Monthly Small Cap Bear 2X Fund Short Equity Swap Contracts May 31, 2010 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Depreciation Credit Suisse Capital, LLC Russell 2000 Index 11/25/2011 Direxion Monthly 10 Year Note Bull 2X Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 91.0% MONEY MARKET FUNDS - 91.0% Fidelity Institutional Government Portfolio, 0.08% (a) $ Fidelity Institutional Money Market Portfolio, 0.17% (a) Goldman Sachs Financial Square Federal Fund, 0.04% (a) Goldman Sachs Financial Square Government Fund, 0.08% (a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05% (a) TOTAL SHORT TERM INVESTMENTS (Cost $21,507,184) $ TOTAL INVESTMENTS(Cost $21,507,184) - 91.0% $ Other Assets in Excess of Liabilities- 9.0% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. (b) $6,860,000 of this security is held as collateral for swap contracts. Direxion Monthly 10 Year Note Bull 2X Fund Long Equity Swap Contracts May 31, 2010 (Unaudited) Number of Notional Termination Unrealized Reference Entity Contracts Amount Date Appreciation NYSE Current 10 Year U.S. Treasury Index 11/10/2011 Direxion Monthly 10 Year Note Bear 2X Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 94.6% MONEY MARKET FUNDS - 94.6% Fidelity Institutional Government Portfolio, 0.08% (a) $ Fidelity Institutional Money Market Portfolio, 0.17% (a) Goldman Sachs Financial Square Federal Fund, 0.04% (a) Goldman Sachs Financial Square Government Fund, 0.08% (a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05% (a) TOTAL SHORT TERM INVESTMENTS (Cost $19,305,494) $ TOTAL INVESTMENTS(Cost $19,305,494) - 94.6% $ Other Assets in Excess of Liabilities - 5.4% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. (b) $7,545,000 of this security is held as collateral for swap contracts. Direxion Monthly 10 Year Note Bear 2X Fund Short Equity Swap Contracts May 31, 2010 (Unaudited) Number of Notional Termination Unrealized Reference Entity Contracts Amount Date Depreciation NYSE Current 10 Year U.S. Treasury Index 6/30/2011 $ (1,142,895) Dynamic HY Bond Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 75.8% MONEY MARKET FUNDS - 75.8% Fidelity Institutional Government Portfolio, 0.08%(a) $ Fidelity Institutional Money Market Portfolio, 0.17%(a) Goldman Sachs Financial Square Federal Fund, 0.04%(a) Goldman Sachs Financial Square Government Fund, 0.08%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05%(a) TOTAL SHORT TERM INVESTMENTS (Cost $9,596,691) $ TOTAL INVESTMENTS(Cost $9,596,691) - 75.8% $ Other Assets in Excess of Liabilities - 24.2% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. (b) $820,000 of this security is held as collateral for swap contracts. Dynamic HY Bond Fund Futures Contracts May 31, 2010 (Unaudited) Unrealized Contracts Depreciation 13 E-Mini S&P 500 Futures Expiring June 2010 (Underlying Face Amount at Market Value $707,688) $ ) Dynamic HY Bond Fund Credit Default Swap Contracts- Sell Protection1 May 31, 2010 (Unaudited) Implied Upfront Credit Receive Termination Notional Payments Unrealized Reference Entity Spread2 Fixed Rate Date Amount3 Received Depreciation Markit CDX North American High Yield Index % % 6/20/2015 $ $ ) ) 1If the Fund is a seller of protection and a credit event occurs, i.e., bankruptcy or failure to pay, as defined under the terms of that particular swap agreement, the Fund will either (i) pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the reference obligations or underlying securities comprising the reference index or (ii) pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the reference obligation or underlying securities comprising the reference index. 2Implied credit spreads, represented in absolute terms, are utilized in determining the market value of credit default swap agreements on corporate issues or sovereign issues as of period end, and serve as an indicator of the current status of the payment/performance risk and represent the likelihood or risk of default.The implied credit spread of a particular reference entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement.Wider credit spreads represent a deterioration of the reference entity's credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement.A credit spread identified as "Defaulted" indicates a credit event has occurred for the reference entity or obligation. 3The maximum potential amount (if, after a credit event the value of the related obligation or obligations were determined to have a value of zero) the Fund could be required to pay as seller of credit protection or is entitled to as a buyer of credit protection if a credit event occurs as defined under the terms of that particular swap agreement. HY Bear Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 89.5% MONEY MARKET FUNDS - 89.5% Fidelity Institutional Government Portfolio, 0.08%(a) $ Fidelity Institutional Money Market Portfolio, 0.17%(a) Goldman Sachs Financial Square Federal Fund, 0.04%(a) Goldman Sachs Financial Square Government Fund, 0.08% (a) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05%(a) TOTAL SHORT TERM INVESTMENTS (Cost $56,692,012) TOTAL INVESTMENTS(Cost $56,692,012) - 89.5% $ Other Assets in Excess of Liabilities - 10.5% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. HY Bear Fund Short Futures Contracts May 31, 2010 (Unaudited) Unrealized Contracts Appreciation 59 E-Mini S&P 500 Futures Expiring June 2010 (Underlying Face Amount at Market Value $3,211,813) HY Bear Fund Credit Default Swap Contracts- Buy Protection1 May 31, 2010 (Unaudited) Implied Upfront Credit Receive Termination Notional Payments Unrealized Counterparty Reference Entity Spread2 Fixed Rate Date Amount3 Paid Depreciation Bank of America Markit CDX North American High Yield Index % % 6/20/2015 $ $ $ ) Barclays Capital Markit CDX North American High Yield Index % % 6/20/2015 ) $ $ $ ) Direxion Monthly Commodity Bull 2X Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 93.7% MONEY MARKET FUNDS - 93.7% Fidelity Institutional Government Portfolio, 0.08%(a) $ Fidelity Institutional Money Market Portfolio, 0.17%(a) Goldman Sachs Financial Square Federal Fund, 0.04%(a) Goldman Sachs Financial Square Government Fund, 0.08%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05%(a) TOTAL SHORT TERM INVESTMENTS (Cost $18,112,757) $ TOTAL INVESTMENTS(Cost $18,112,757) - 93.7% $ Other Assets in Excess of Liabilities - 6.3% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. (b) $15,493,737 of this security is held as collateral for swap contracts. Direxion Monthly Commodity Bull 2X Fund Long Equity Swap Contracts May 31, 2010 (Unaudited) Unrealized Number of Notional Termination Appreciation/ Counterparty Reference Entity Contracts Amount Date (Depreciation) Merrill Lynch Morgan Stanley Commodity Related Equity Index $ 5/6/2011 $ ) Merrill Lynch Morgan Stanley Commodity Related Equity Index 5/9/2011 ) Merrill Lynch Morgan Stanley Commodity Related Equity Index 5/10/2011 ) Merrill Lynch Morgan Stanley Commodity Related Equity Index 5/20/2011 ) Merrill Lynch Morgan Stanley Commodity Related Equity Index 5/23/2011 ) Merrill Lynch Morgan Stanley Commodity Related Equity Index 5/30/2011 ) Merrill Lynch Morgan Stanley Commodity Related Equity Index 5/31/2011 ) Merrill Lynch Morgan Stanley Commodity Related Equity Index 6/10/2011 ) Merrill Lynch Morgan Stanley Commodity Related Equity Index 6/20/2011 $ $ ) Direxion Monthly Emerging Markets Bull 2X Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 81.9% MONEY MARKET FUNDS - 81.9% Fidelity Institutional Government Portfolio, 0.08%(a) $ Fidelity Institutional Money Market Portfolio, 0.17%(a) Goldman Sachs Financial Square Federal Fund, 0.04%(a) Goldman Sachs Financial Square Government Fund, 0.08%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05%(a) TOTAL SHORT TERM INVESTMENTS (Cost $16,873,663) $ TOTAL INVESTMENTS(Cost $16,873,663) - 81.9% $ Other Assets in Excess of Liabilities - 18.1% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. (b) $14,836,532 of this security is held as collateral for swap contracts. Direxion Monthly Emerging Markets Bull 2X Fund Long Equity Swap Contracts May 31, 2010 (Unaudited) Unrealized Number of Notional Termination Appreciation/ Counterparty Reference Entity Contracts Amount Date (Depreciation) Merrill Lynch iShares MSCI Emerging Market Index Fund $ 5/16/2011 $ ) Merrill Lynch iShares MSCI Emerging Market Index Fund 5/17/2011 ) Merrill Lynch iShares MSCI Emerging Market Index Fund 5/20/2011 ) Merrill Lynch iShares MSCI Emerging Market Index Fund 5/27/2011 ) Merrill Lynch iShares MSCI Emerging Market Index Fund 5/30/2011 ) Merrill Lynch iShares MSCI Emerging Market Index Fund 5/31/2011 ) Merrill Lynch iShares MSCI Emerging Market Index Fund 6/3/2011 ) Merrill Lynch iShares MSCI Emerging Market Index Fund 6/6/2011 ) Merrill Lynch iShares MSCI Emerging Market Index Fund 6/7/2011 ) Merrill Lynch iShares MSCI Emerging Market Index Fund 6/13/2011 ) Merrill Lynch iShares MSCI Emerging Market Index Fund 6/20/2011 Merrill Lynch iShares MSCI Emerging Market Index Fund 6/24/2011 Merrill Lynch iShares MSCI Emerging Market Index Fund 6/27/2011 Merrill Lynch iShares MSCI Emerging Market Index Fund 6/28/2011 - $ $ ) Direxion Monthly Emerging Markets Bear 2X Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 92.7% MONEY MARKET FUNDS - 92.7% Fidelity Institutional Government Portfolio, 0.08%(a) $ Fidelity Institutional Money Market Portfolio, 0.17%(a) Goldman Sachs Financial Square Federal Fund, 0.04%(a) Goldman Sachs Financial Square Government Fund, 0.08%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05%(a) TOTAL SHORT TERM INVESTMENTS (Cost $11,982,347) $ TOTAL INVESTMENTS(Cost $11,982,347) - 92.7% $ Other Assets in Excess of Liabilities- 7.3% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. (b) $6,006,244 of this security is held as collateral for swap contracts. Direxion Monthly Emerging Markets Bear 2X Fund Short Equity Swap Contracts May 31, 2010 (Unaudited) Unrealized Number of Notional Termination Appreciation/ Counterparty Reference Entity Contracts Amount Date (Depreciation) Merrill Lynch iShares MSCI Emerging Market Index Fund $ 6/6/2011 $ Merrill Lynch iShares MSCI Emerging Market Index Fund 6/13/2011 Merrill Lynch iShares MSCI Emerging Market Index Fund 6/17/2011 Merrill Lynch iShares MSCI Emerging Market Index Fund 6/27/2011 ) Merrill Lynch iShares MSCI Emerging Market Index Fund 6/28/2011 ) $ $ Direxion Monthly Developed Markets Bull 2X Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS -118.1% MONEY MARKET FUNDS - 118.1% Fidelity Institutional Government Portfolio, 0.08%(a) $ Fidelity Institutional Money Market Portfolio, 0.17%(a) Goldman Sachs Financial Square Federal Fund, 0.04%(a) Goldman Sachs Financial Square Government Fund, 0.08%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05%(a) TOTAL SHORT TERM INVESTMENTS (Cost $4,030,971) $ TOTAL INVESTMENTS(Cost $4,030,971) - 118.1% $ Other Liabilities in Excess of Assets - (18.1)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. (b) $1,680,000 of this security is held as collateral for swap contracts. Direxion Monthly Developed Markets Bull 2X Fund Long Equity Swap Contracts May 31, 2010 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Appreciation Credit Suisse Capital, LLC iShares MSCI EAFE Index Fund $ 10/5/2011 $ Direxion Monthly Developed Markets Bear 2X Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 103.0% MONEY MARKET FUNDS - 103.0% Fidelity Institutional Government Portfolio, 0.08%(a) $ Fidelity Institutional Money Market Portfolio, 0.17%(a) Goldman Sachs Financial Square Federal Fund, 0.04%(a) Goldman Sachs Financial Square Government Fund, 0.08%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05%(a) TOTAL SHORT TERM INVESTMENTS (Cost $4,224,269) $ TOTAL INVESTMENTS(Cost $4,224,269) - 103.0% $ Other Liabilities in excess of Assets - (3.0)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. (b) $720,000 of this security is held as collateral for swap contracts. Direxion Monthly Developed Markets Bear 2X Fund Long Equity Swap Contracts May 31, 2010 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Appreciation Credit Suisse Capital, LLC iShares MSCI EAFE Index Fund $ 11/25/2011 $ Direxion Monthly China Bull 2X Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 95.3% MONEY MARKET FUNDS - 95.3% Fidelity Institutional Government Portfolio, 0.08% (a) $ Fidelity Institutional Money Market Portfolio, 0.17% (a) Goldman Sachs Financial Square Federal Fund, 0.04% (a) Goldman Sachs Financial Square Government Fund, 0.08% (a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05% (a) TOTAL SHORT TERM INVESTMENTS (Cost $9,274,396) $ TOTAL INVESTMENTS (Cost $9,274,396) - 95.3% $ Other Assets in Excess of Liabilities - 4.7% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. (b) 2,470,000 of this security is held as collateral for swap contracts. Direxion Monthly China Bull 2X Fund Long Equity Swap Contracts May 31, 2010 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Depreciation Credit Suisse Capital, LLC iShares FTSE/Xinhua China 25 Index Fund $ 20,023,780 10/13/2011 U.S. Government Money Market Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 109.2% MONEY MARKET FUNDS - 109.2% Fidelity Institutional Government Portfolio, 0.08% (a) $ Fidelity Institutional Money Market Portfolio, 0.17% (a) Goldman Sachs Financial Square Federal Fund, 0.04% (a) Goldman Sachs Financial Square Government Fund, 0.08% (a) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05% (a) TOTAL SHORT TERM INVESTMENTS (Cost $52,050,652) $ TOTAL INVESTMENTS(Cost $52,050,652) - 109.2% $ Liabilities in Excess of Other Assets - (9.2)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. Evolution Managed Bond Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES - 96.8% AllianceBernstein Global High Income Fund $ BlackRock Credit Allocation Income Trust II Fund BlackRock Corporate High Yield Fund VI BlackRock Floating Rate Income Strategies Fund Evergreen Multi-Sector Income Fund iShares Barclays 1-3 Year Credit Bond Fund iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays 20+ Year Treasury Bond Fund iShares Barclays 3-7 Year Treasury Bond Fund iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays Aggregate Bond Fund iShares Barclays MBS Bond Fund iShares Barclay Short Treasury Bond Fund iShares Barclays TIPS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares S&P National AMT-Free Municipal Bond Fund MFS Charter Income Trust MFS Government Markets Income Trust MFS Intermediate Income Trust Putnam Premier Income Trust SPDR Barclays Capital 1-3 Month T-Bill ETF Templeton Emerging Markets Income Fund Vanguard Total Bond Market ETF Western Asset Emerging Markets Debt Fund Western Asset High Income Fund II Western Asset/Claymore - Linked Opportunities & Income Fund TOTAL INVESTMENT COMPANIES (Cost $43,614,268) $ SHORT TERM INVESTMENTS - 4.0% MONEY MARKET FUNDS - 4.0% Fidelity Institutional Government Portfolio, 0.08%(a) $ Fidelity Institutional Money Market Portfolio, 0.17%(a) Goldman Sachs Financial Square Federal Fund, 0.04%(a) Goldman Sachs Financial Square Government Fund, 0.08%(a) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05%(a) TOTAL SHORT TERM INVESTMENTS (Cost $1,915,061) $ TOTAL INVESTMENTS(Cost $45,529,329) - 100.8% $ Liabilities in Excess of Other Assets - (0.8)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. Evolution All-Cap Equity Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 67.2% Ambulatory Health Care Services - 0.2% Almost Family, Inc.(a) $ Bio-reference Labs, Inc.(a) Apparel Manufacturing - 0.7% True Religion Apparel, Inc.(a) Under Armour,Inc. - Class A(a) Beverage and Tobacco ProductManufacturing- 0.8% Altria Group, Inc. Broadcasting (except Internet) - 0.9% Liberty Media HoldingCorp. - ClassA(a) Liberty Media HoldingsCorp.(a) Building Material and GardenEquipment and Supplies Dealers- 0.1% Wesco International, Inc.(a) Chemical Manufacturing - 6.7% E.I. du Pont de Nemours &Co. Impax Laboratories, Inc.(a) Innophos Holdings, Inc. Johnson & Johnson Keryx Biopharmaceuticals Inc. (a) Lilly Eli & Co. Lubrizol Corp. Medicis Pharmaceutical Corp. Medifast, Inc.(a) Perrigo Co. Polyone Corp.(a) Quidel Corp.(a) The Scotts Miracle-Gro Co. - Class A Stepan Co. Vertex Pharmaceuticals, Inc.(a)(b) ViroPharma,Inc.(a) Clothing and Clothing AccessoriesStores- 2.3% The Buckle, Inc. Cato Corp. Childrens Place Retail Stores Inc. (a) Citi Trends, Inc.(a) The Gap, Inc. Talbots, Inc.(a) Computer and Electronic ProductManufacturing- 10.8% Acme Packet, Inc.(a) Apple, Inc.(a) Cirrus Logic, Inc.(a) Dolby Laboratories, Inc.(a) FLIR Systems, Inc.(a) Hologic, Inc.(a) Illumina, Inc.(a) Integrated Silicon Solution(a) Interdigital, Inc.(a) Intermec, Inc.(a) Isilon Systems, Inc.(a) Mindspeed Technologies, Inc.(a) Netgear, Inc.(a) Northrop Grumman Corp. Raytheon Co. Sandisk Corp.(a) Silicon Laboratories, Inc.(a) STEC, Inc.(a) Thoratec Corp.(a) Western Digital Corp.(a) Construction of Buildings - 1.3% Hovnanian Enterprises, Inc.(a) Standard Pacific Corp. (a) Credit Intermediation and RelatedActivities- 0.4% Fifth Street Finance Corp. Data Processing, Hosting andRelated Services- 0.8% Automatic Data Processing Inc. Educational Services - 1.7% Bridgepoint Education, Inc.(a) Career Education Corp.(a) Corinthian Colleges, Inc.(a) Lincoln Educational Services Corp.(a) Universal Technical Institute Inc. (a) Electrical Equipment, Appliance,and Component Manufacturing- 0.1% Power-One, Inc.(a) Electronics and Appliance Stores - 0.1% Gamestop Corp. (a) Fabricated Metal ProductManufacturing- 0.8% Alliant Techsystems, Inc.(a) Sturm Ruger & Co, Inc. Food and Beverage Stores - 0.1% Spartan Stores, Inc. Food Manufacturing - 1.6% Conagra Foods, Inc. Del Monte Foods Co. Kraft Foods, Inc. Food Services and Drinking Places - 1.1% Chipotle Mexican Grill, Inc.(a) Darden Restaurants, Inc. Sonic Corp.(a) Funds, Trusts, and Other FinancialVehicles- 1.1% Amerigroup Corp.(a) Centene Corp.(a) Solar Capital Ltd. Furniture and Related ProductManufacturing- 0.3% Furniture Brands International, Inc.(a) Leggett & Platt, Inc. General Merchandise Stores - 0.3% Freds, Inc. Macys, Inc. Health and Personal Care Stores - 0.6% Ulta Salon, Cosmetics & Fragrance, Inc.(a) Heavy and Civil EngineeringConstruction- 0.1% Fluor Corp. Insurance Carriers and RelatedActivities- 2.3% Allstate Corp. Aspen Insurance Holdings Ltd. Delphi Financial Group, Inc. - Class A Life Partners Holdings, Inc. Principal Financial Group, Inc. Protective Life Corp. Reinsurance Group of America Inc. Unum Group Leather and Allied ProductManufacturing- 1.3% Crocs, Inc.(a) Deckers Outdoor Corp.(a) Iconix Brand Group, Inc.(a) Timberland Co.(a) Machinery Manufacturing - 2.8% Brunswick Corp.(a) Coinstar, Inc.(a) Esterline Technologies Corp.(a) Flowserve Corp. IMAX Corp.(Canada) (a) Nacco Industries, Inc. Pitney Bowes, Inc. Toro Co.(c) Trimas Corp.(a) Merchant Wholesalers, DurableGoods- 1.2% Applied Industrial Technologies Inc. LKQ Corp.(a) MWI Veterinary Supply, Inc.(a) Miscellaneous Manufacturing - 4.9% Blyth, Inc. Delcath Systems, Inc.(a) Ev3, Inc.(a) Hasbro, Inc. Heartware International, Inc.(a) Intuitive Surgical, Inc.(a) Kid Brands, Inc.(a) Mattel, Inc. NewMarket Corp. Symmetry Medical, Inc.(a) Motion Picture and SoundRecording Industries- 0.2% Sina Corp.(a) Nonstore Retailers - 0.8% Nutri/System, Inc. Overstock.com Inc.(a) Nursing and Residential CareFacilities- 0.1% Odyssey Healthcare, Inc.(a) Oil and Gas Extraction - 0.1% Pioneer Natural Resource Co.(a) Other Information Services - 2.5% Baidu.com, Inc. (China)(a) Google, Inc.(a) WebMD Health Corp.(a) Paper Manufacturing - 1.7% Boise, Inc.(a) Domtar Corp.(a) Kapstone Paper & Packaging Corp.(a) Kimberly Clark Corp. Rock-TennCo. - Class A Personal and Laundry Services - 0.5% Shutterfly, Inc.(a) Petroleum and Coal ProductsManufacturing- 0.7% Conocophillips Primary Metal Manufacturing - 0.1% General Cable Corp. (a) Printing and Related SupportActivities- 1.1% American Greetings Corp. Ennis, Inc. Professional, Scientific, andTechnical Services- 3.4% Barnes Group, Inc. Cephalon, Inc.(a) FactSet Research Systems Inc. Incyte Corp.(a) Inventiv Health, Inc.(a) Jacobs Engineering Group, Inc.(a) Synaptics, Inc.(a) United Online, Inc. Valassis Communications, Inc.(a) Valueclick, Inc.(a) Publishing Industries (exceptInternet)- 3.1% ACI Worldwide, Inc.(a) LogMeIn, Inc.(a) Microstrategy, Inc.(a) Rovi Corp.(a) Smith Micro Software, Inc.(a) Tibco Software, Inc.(a) Rental and Leasing Services - 0.1% Dollar Thrifty Automotive Group(a) Social Assistance - 0.1% Providence Services Corp.(a) Sporting Goods, Hobby, Book, andMusic Stores- 0.5% Dicks Sporting Goods, Inc.(a) Support Activities forTransportation- 0.7% Hub Group, Inc.(a) Tidewater, Inc. Telecommunications - 3.1% AT&T,Inc. Centurylink, Inc. J2 Global Communications Inc. (a) Qwest Communications International,Inc. RCN Corp.(a) Valmont Industries, Inc. Transportation EquipmentManufacturing- 1.2% Astec Industries, Inc.(a) China Automotive Systems, Inc.(a) Polaris Industries, Inc. TRW Automotive Holdings Corp.(a) Wabash National Corp.(a) Utilities - 0.9% Cleco Corporation Idacorp, Inc. Waste Management andRemediation Services- 0.9% Stericycle, Inc.(a) Waste Management Inc. TOTAL COMMON STOCKS (Cost $9,182,804) $ Shares SHORT TERM INVESTMENTS - 54.4% MONEY MARKET FUNDS - 54.4% Fidelity Institutional Government Portfolio, 0.08%(b) $ Fidelity Institutional Money Market Portfolio, 0.17%(b) Goldman Sachs Financial Square Federal Fund, 0.04%(b) Goldman Sachs Financial Square Government Fund, 0.08%(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05%(b) TOTAL SHORT TERM INVESTMENTS (Cost $7,504,427) $ TOTAL INVESTMENTS(Cost $16,687,231) - 121.6% $ Liabilities in Excess of Other Assets - (21.6)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a)Non income producing (b)Represents annualized seven-day yield at May 31, 2010. Evolution All-Cap Equity Fund Futures Contracts May 31, 2010 (Unaudited) Unrealized Contracts Appreciation 38 E-Mini S&P 500 Futures Expiring June 2010 (Underlying Face Amount at Market Value $2,068,625) $ Evolution All-Cap Equity Fund Short Futures Contracts May 31, 2010 (Unaudited) Unrealized Contracts Depreciation E-Mini Russell 2000 Futures Expiring June 2010 (Underlying Face Amount at Market Value $6,870,968) $ Evolution Market Leaders Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 0.0% Chemical Manufacturing - 0.0% 1 Inter Parfums, Inc. $ 8 Miscellaneous Store Retailers - 0.0% Spectrum Group International, Inc. (a) TOTAL COMMON STOCKS (Cost $7) $ INVESTMENT COMPANIES - 61.8% iShares Barclays 20+ Year Treasury Bond Fund $ iShares Barclays Credit Bond Fund iShares Barclays Intermediate Credit Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx $ Investment Grade Corporate Bond Fund iShares Russell 2000 Value Index Fund iShares S&P MidCap 400 Growth Index Fund iShares S&P SmallCap 600 Growth Index Fund iShares S&P SmallCap 600 Value Index Fund PowerShares FTSE RAFI US 1500 Small-Mid Portfolio Rydex S&P Midcap 400 Pure Growth ETF Rydex S&P Smallcap 600 Pure Value ETF SPDR Barclays Capital High Yield Bond ETF SPDR Barclays Capital Intermediate Term Credit Bond ETF Vanguard Extended Duration Treasury ETF Vanguard Long-Term Bond ETF Vanguard Small-Cap Growth ETF TOTAL INVESTMENT COMPANIES (Cost $55,693,437) $ SHORT TERM INVESTMENTS - 24.5% MONEY MARKET FUNDS - 24.5% Fidelity Institutional Government Portfolio, 0.08% (b) $ Fidelity Institutional Money Market Portfolio, 0.17% (b) Goldman Sachs Financial Square Federal Fund, 0.04% (b) Goldman Sachs Financial Square Government Fund, 0.08% (b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05% (b) TOTAL SHORT TERM INVESTMENTS (Cost $21,786,890) $ TOTAL INVESTMENTS(Cost $77,480,334) - 86.3% $ Other Assets in Excess of Liabilities - 13.7% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a)Non-income producing security. (b) Represents annualized seven-day yield at May 31, 2010. Evolution Alternative Investment Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES - 46.8% Aberdeen Fund $ Arbitrage Fund Claymore/BNY Mellon BRIC ETF CurrencyShares Japanese Yen Trust Diamond Hills Long/Short Financial Select Sector SPDR Fund First Trust ISE-Revere Natural Gas Index Fund Franklin Gold & Precious Metals Internet Architecture HOLDRS Trust iShares Barclays 10-20 Year Treasury Bond Fund iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays 20+ Year Treasury Bond Fund iShares Barclays 3-7 Year Treasury Bond Fund iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays TIPS Bond Fund iShares Cohen & Steers Realty Majors Index Fund iShares Dow Jones U.S. Basic Materials Sector Index Fund iShares Dow Jones U.S. Financial Sector Index Fund iShares Dow Jones U.S. Regional Banks Index Fund iShares Dow Jones U.S. Telecommunications Sector Index Fund iShares Dow Jones U.S. UtilitiesSector Index Fund iShares FTSE/Xinhua China 25 Index Fund iShares MSCI All Country Asia ex Japan Index Fund iShares MSCI BRIC Index Fund iShares MSCI Chile Investable Market Index Fund iShares MSCI Malaysia Index Fund iShares MSCI Mexico Investable Market Index Fund iShares MSCI Singapore Index Fund iShares S&P Global Energy Sector Index Fund iShares S&P Latin America 40 Index Fund iShares S&P North American Natural Resources Sector Index Fund Market Vectors Gold Miners ETF Market Vectors Steel ETF Merger Fund Permanent Portfolio Fund PowerShares 1-30 Laddered Treasury Portfolio PowerShares DB US Dollar Index Bearish Fund PowerShares DB US Dollar Index Bullish Fund PowerShares Dynamic Banking Portfolio PowerShares Dynamic Exploration & Production Portfolio ProShares Ultra Real Estate ProShares Ultra Semiconductors ProShares Ultra Technology ProShares UltraShort 20+ Year Treasury ProShares UltraShort Basic Materials ProShares UltraShort Financials ProShares UltraShort MSCI Emerging Markets ProShares UltraShort Oil & Gas ProShares UltraShort Real Estate RiverSource Precious Metal & Mining 23 Rydex Precious Metal Sierra Core Retirement Fund SPDR Barclays Capital 1-3 Month T-Bill ETF SPDR Barclays Capital TIPS ETF SPDR Dow Jones REIT ETF SPDR KBW Bank ETF SPDR KBW Insurance ETF SPDR KBW Regional Banking ETF SPDR S&P China ETF SPDR S&P Emerging Asia Pacific ETF SPDR S&P Emerging Middle East & Africa ETF SPDR S&P Metals & Mining ETF SPDR S&P Oil & Gas Equipment & Services ETF SPDR S&P Oil & Gas Exploration & Production ETF TFS Market Neutral Fund The Regional Bank HOLDRS Trust The Semiconductor HOLDRS Trust Utilities HOLDRS Trust Utilities Select Sector SPDR Fund Vanguard Emerging Markets ETF Vanguard Financials ETF Vanguard Materials ETF Vanguard REIT ETF Vanguard Utilities ETF Wasatch-1st Source Long/Short Fund WisdomTree Emerging Markets Equity Income Fund WisdomTree Pacific ex-Japan Total Dividend Fund TOTAL INVESTMENT COMPANIES (Cost $12,831,605) $ SHORT TERM INVESTMENTS - 57.4% MONEY MARKET FUNDS - 57.4% Fidelity Institutional Government Portfolio, 0.08%(a) $ Fidelity Institutional Money Market Portfolio, 0.17%(a) Goldman Sachs Financial Square Federal Fund, 0.04%(a) Goldman Sachs Financial Square Government Fund, 0.08%(a) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05%(a) TOTAL SHORT TERM INVESTMENTS (Cost $16,178,740) $ TOTAL INVESTMENTS(Cost $29,010,345) - 104.2% $ Liabilities in Excess of Other Assets - (4.2)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. Evolution Alternative Investment Fund Futures Contracts May 31, 2010 (Unaudited) Unrealized Contracts Depreciation 38 E-Mini S&P 500 Futures Expiring June 2010 (Underlying Face Amount at Market Value $2,068,625) $ HCM Freedom Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value SHORT TERM INVESTMENTS - 100.2% MONEY MARKET FUNDS - 100.2% Fidelity Institutional Government Portfolio, 0.08%(a) $ Fidelity Institutional Money Market Portfolio, 0.17%(a) Goldman Sachs Financial Square Federal Fund, 0.04%(a) Goldman Sachs Financial Square Government Fund, 0.08%(a) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05%(a) TOTAL SHORT TERM INVESTMENTS (Cost $26,894,373) $ TOTAL INVESTMENTS(Cost $26,894,373) - 100.2% $ Liabilities in Excess of Other Assets - (0.2)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. HCM Freedom Fund Short Equity Swap Contracts May 31, 2010 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Appreciation Credit Suisse Capital, LLC Priceline.com, Inc. 9/6/2011 PSI Core Strength Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES - 61.4% Consumer Staples Select Sector SPDR Fund $ CurrencyShares Euro Trust Financial Select Sector SPDR ETF iShares Barclays 20+ Year Treasury Bond Fund iShares Dow Jones U.S. Basic Materials Sector Index Fund iShares Dow Jones U.S. Healthcare Sector Index Fund iShares Dow Jones U.S. Real Estate Sector Index Fund iShares iBoxx $ Investment Grade Bond Fund iShares S&P Europe 350 Index Fund Market Vectors Gold Miners ProShares Short Russell 2000 ETF ProShares Short S&P 500 ETF Retail HOLDRs ETF SPDR Dow Jones Industrial Average ETF SPDR S&P Homebuilders ETF Utilities Select Sector SPDR Fund TOTAL INVESTMENT COMPANIES (Cost $19,273,991) $ SHORT TERM INVESTMENTS - 43.1% MONEY MARKET FUNDS - 43.1% Fidelity Institutional Government Portfolio, 0.08%(a) $ Fidelity Institutional Money Market Portfolio, 0.17%(a) Goldman Sachs Financial Square Federal Fund, 0.04%(a) Goldman Sachs Financial Square Government Fund, 0.08%(a) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05%(a) TOTAL SHORT TERM INVESTMENTS (Cost $13,462,374) $ TOTAL INVESTMENTS(Cost $32,736,365) - 104.5% $ Liabilities in Excess of Other Assets - (4.5)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. PSI Macro Trends Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES - 77.2% AQR Diversified Arbitrage Fund $ Eaton Vance Global Macro Absolute Return Fund iShares Barclays Treasury Inflation Protected Securities Bond Fund iShares iBOXX $ High Yield Corporate Bond Fund iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index Fund iShares Russell 2000 Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund PowerShares QQQ Trust ProShares Short S&P 500 SPDR S&P 500 ETF SPDR S&P MidCap 400 ETF TOTAL INVESTMENT COMPANIES (Cost $19,015,274) $ SHORT TERM INVESTMENTS - 34.3% MONEY MARKET FUNDS - 34.3% Fidelity Institutional Government Portfolio, 0.08% (a) $ Fidelity Institutional Money Market Portfolio, 0.17% (a) Goldman Sachs Financial Square Federal Fund, 0.04% (a) Goldman Sachs Financial Square Government Fund, 0.08% (a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05% (a) TOTAL SHORT TERM INVESTMENTS (Cost $9,117,341) $ TOTAL INVESTMENTS(Cost $28,132,615) - 111.5% $ Liablities in Excess of Other Assets - (11.5)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. (b) $220,000 of this security is held as collateral for swap contracts. PSI Macro Trends Fund Futures Contracts May 31, 2010 (Unaudited) Unrealized Contracts Depreciation 82 E-Mini S&P 500 Futures Expiring June 2010 (Underlying Face Amount at Market Value $4,463,875) $ ) PSI Macro Trends Fund Long Equity Swap Contracts May 31, 2010 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Appreciation Credit Suisse Capital, LLC Morgan Stanley Commodity Related Index 6/4/2010 PSI Total Return Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES - 37.1% iShares Barclays TIPS Bond Fund $ PIMCO Total Return Fund TOTAL INVESTMENT COMPANIES (Cost $10,274,624) $ SHORT TERM INVESTMENTS - 56.8% MONEY MARKET FUNDS - 56.8% Fidelity Institutional Government Portfolio, 0.08%(a) $ Fidelity Institutional Money Market Portfolio, 0.17%(a) Goldman Sachs Financial Square Federal Fund, 0.04%(a) Goldman Sachs Financial Square Government Fund, 0.08%(a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05%(a) TOTAL SHORT TERM INVESTMENTS (Cost $16,102,998) $ TOTAL INVESTMENTS(Cost $26,377,622) - 93.9% $ Other Assets in Excess of Liabilities- 6.1% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. (b) $1,460,000 of this security is held as collateral for swap contracts. PSI Total Return Fund Long Equity Swap Contracts May 31, 2010 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Appreciation Credit Suisse Capital, LLC iShares Barclays Aggregate Bond Fund 9/20/2010 Spectrum Select Alternative Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES - 48.0% Absolute Opportunities Fund $ Absolute Strategies Fund Caldwell & Orkin Market Opportunity Fund J.P. Morgan Market Neutral Fund Managers AMG FQ Global Alternatives Fund Merger Fund TFS Market Neutral Fund TOTAL INVESTMENT COMPANIES (Cost $19,078,901) $ SHORT TERM INVESTMENTS - 51.8% MONEY MARKET FUNDS - 51.8% Fidelity Institutional Government Portfolio, 0.08% (a) $ Fidelity Institutional Money Market Portfolio, 0.17% (a) Goldman Sachs Financial Square Federal Fund, 0.04% (a) Goldman Sachs Financial Square Government Fund, 0.08% (a)(b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05% (a) TOTAL SHORT TERM INVESTMENTS (Cost $20,790,340) $ TOTAL INVESTMENTS(Cost $39,869,241) - 99.8% $ Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. (b) $780,000 of this security is held as collateral for swap contracts. Spectrum Select Alternative Fund Futures Contracts May 31, 2010 (Unaudited) Unrealized Contracts Appreciation 30 E-Mini Russell 2000 Futures Expiring June 2010 (Underlying Face Amount at Market Value $1,982,700) $ Spectrum Select Alternative Fund Long Equity Swap Contracts May 31, 2010 (Unaudited) Number of Notional Termination Unrealized Counterparty Reference Entity Contracts Amount Date Appreciation Credit Suisse Capital, LLC iShares iBOXX $ High Yield Corporate Bond Fund $ 9/6/2011 $ Credit Suisse Capital, LLC SPDR Barclays Capital High Yield Bond ETF 9/6/2011 $ $ Spectrum Global Perspective Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value INVESTMENT COMPANIES - 53.7% iShares MSCI Emerging Markets Index Fund $ iShares MSCI EAFE Index Fund TOTAL INVESTMENT COMPANIES (Cost $28,526,847) $ SHORT TERM INVESTMENTS - 71.7% MONEY MARKET FUNDS - 71.7% Fidelity Institutional Government Portfolio, 0.08% (a) $ Fidelity Institutional Money Market Portfolio, 0.17% (a) Goldman Sachs Financial Square Federal Fund, 0.04% (a) Goldman Sachs Financial Square Government Fund, 0.08% (a) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05% (a) TOTAL SHORT TERM INVESTMENTS (Cost $38,757,511) $ TOTAL INVESTMENTS(Cost $67,284,358) - 125.4% $ Liabilities in Excess of Other Assets - (25.4)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Represents annualized seven-day yield at May 31, 2010. Spectrum Global Perspective Fund Futures Contracts May 31, 2010 (Unaudited) Unrealized Contracts Depreciation 62 U.S. Dollar Index Futures Expiring June 2010 (Underlying Face Amount at Market Value $5,385,010) $ Spectrum Equity Opportunity Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 5.1% Chemical Manufacturing - 0.5% Dendreon Corporation (a) $ Computer and Electronic Product Manufacturing - 1.6% Apple Inc. (a) SanDisk Corporation (a) Tellabs, Inc. Miscellaneous Manufacturing - 0.5% Thoratec Corporation (a) Nonstore Retailers - 0.5% Amazon.com, Inc. (a) Nursing and Residential Care Facilities - 0.5% Ensign Group, Inc. Printing and Related Support Activities - 0.5% Valassis Communications, Inc. (a) Securities, Commodity Contracts, and other Financial Investments and Related Activities - 0.5% Encore Capital Group, Inc. (a) Telecommunications - 0.5% MetroPCS Communications, Inc. (a) TOTAL COMMON STOCKS (Cost $736,016) $ INVESTMENT COMPANIES - 19.6% iShares MSCI Emerging Markets Index Fund $ iShares MSCI South Korea Index Fund iShares S&P North American Natural Resources Sector Index Fund SPDR KBW Regional Banking ETF TOTAL INVESTMENT COMPANIES (Cost $2,951,559) $ SHORT TERM INVESTMENTS - 87.2% MONEY MARKET FUNDS - 87.2% Fidelity Institutional Government Portfolio, 0.08% (b) $ Fidelity Institutional Money Market Portfolio, 0.17% (b) Goldman Sachs Financial Square Federal Fund, 0.04% (b) Goldman Sachs Financial Square Government Fund, 0.08% (b) Morgan Stanley Institutional Liquidity Fund - Treasury Portfolio, 0.05% (b) TOTAL SHORT TERM INVESTMENTS (Cost $13,054,863) $ TOTAL INVESTMENTS(Cost $16,742,438) - 111.9% $ Liabilities in Excess of Other Assets - (11.9)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a)Non income producing (b) Represents annualized seven-day yield at May 31, 2010. Spectrum Equity Opportunity Fund Futures Contracts May 31, 2010 (Unaudited) Unrealized Contracts Appreciation 90 Russell 2000 Mini Futures Expiring June 2010 (Underlying Face Amount at Market Value $5,948,100) $ The cost basis of investments for federal income tax purposes at May 31, 2010 was as follows*: Direxion Monthly Small Cap Bull 2X Fund Direxion Monthly Small Cap Bear 2X Fund Direxion Monthly 10 Year Note Bull 2X Fund Cost of investments $ $ $ Gross unrealized appreciation $
